DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/12/2021 has been entered. Claims 1-10 and 21-30 are cancelled. Claims 11-20, and 31-36 remain pending in the application. Applicant’s amendments to the claims have overcome the 35 U.S.C. § 112(b) rejections previously set forth in the Final Rejection mailed 12/01/2021.
Allowable Subject Matter
Claims 11-20, and 31-36 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 11, 31 and 36 with particular attention to the structural limitations “a controller; a mount for supporting the material container in an elevationally fixed orientation; an optical projection subsystem supported in an elevationally fixed orientation, and controlled by the controller for generating a plurality of two dimensional (2D) optical projections, each being directed at the material container while both the optical projection subsystem and the material container remain in fixed elevational orientations, and the 2D optical projections cooperatively 
The closest prior art of record is considered to be Spadaccini et al. (U.S. Pub. No. 2015/0309473) and Chen et al. (U.S. Pub. No. 2015/0290874) and Brown, Jr. (U.S. Pub. No. 2016/0271875) which discloses a system for fabricating microstructures in a resin bath using spatial light modulators (SLM), see [0003] – (construed as a system for forming a three dimensional (3D) object from a volume of photo-responsive material contained within a material container). The system is configured to include a resin bath vessel 21 – (construed as a 
Applicant contends in the Remarks, filed 01/27/2022, on pages 2-3 that:
Spadaccini is a more conventional stereolithography system which requires the build plate to be moved elevationally, layer-by-layer, during the build process. Chen appears to suffer from the same limitation as Spadaccini: the modeling platform 120 in 

This argument is convincing. The combination of Spadaccini and Chen does not disclose the system is configured to have both the optical projection subsystem and the material container remain in elevationally fixed orientations while the 2D optical projections are irradiating the photo-responsive material from different angular positions. And Brown does not disclose the cumulative 3D radiation dose created from superposition of a plurality of 3D light fields associated with the 3D optical projection images approximating a target 3D intensity map, and operates to cure at least selected portions of a plurality of layers the photo-responsive material without elevational movement of the material container.
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of independent claims 11, 31 and 36 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749